John D. Bennett, S.
This is an application by the testatrix’ daughter, the income beneficiary and vested remainderman of the trust for her benefit, for the payment of the entire principal balance of the trust because she is not sufficiently provided for by the trust income or otherwise.
The trust consists of the entire residuary estate with income payable to the petitioner and to the testatrix’ husband, who is now deceased, until such time as the petitioner attains the age of 50 years. This court has, by decision dated September 21, 1956, construed the will and determined that petitioner is vested with the remainder interest in the trust.
The hearing held by the court amply demonstrates the dire financial circumstances in which the petitioner now finds herself. Although the trust was in existence prior to the effective date of section 15-a of the Personal Property Law, the court nevertheless has authority to make an allowance from principal to the extent that the income beneficiary is ultimately entitled to the principal or all adult interested parties consent.
The court is satisfied that the circumstances here warrant the invasion of principal to the entire extent and that such allowance more nearly expresses the intention of the testatrix. The relief requested is accordingly granted.